Not for Publication in West's Federal Reporter

             United States Court of Appeals
                         For the First Circuit


No. 07-1726

                          JEAN GARDY DOMERCANT,

                                 Petitioner,

                                       v.

                           MICHAEL B. MUKASEY,
                            ATTORNEY GENERAL*,

                                 Respondent.


                    ON PETITION FOR REVIEW OF ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS


                                    Before

                        Howard, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                  and Siler,** Senior Circuit Judge.



     Michael D. Greenberg and Law Offices of Michael D. Greenberg,
on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Anthony W.
Norwood, Senior Litigation Counsel, and Kathryn L. Deangelis, Trial
Attorney, United States Department of Justice, on brief for
appellant.

                             February 6, 2008


     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Michael
B. Mukasey has been substituted for former Attorney General Alberto
R. Gonzales as the respondent herein.
     **
         Of the Sixth Circuit, sitting by designation.
            STAHL,   Senior      Circuit        Judge.        After    a   hearing,    an

Immigration Judge (IJ) denied Jean Gardy Domercant’s claims for

asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). On appeal, the Board of Immigration Appeals

(BIA) affirmed the IJ’s decision.                Finding no error in the BIA’s

decision, we affirm the BIA’s order and deny Domercant’s petition

for review.

                                          I.

            Domercant, a native and citizen of Haiti, entered the

United States at the U.S. Virgin Islands on or about August 15,

2003.      On October 14, 2003, well within the one-year filing

deadline,     Domercant       submitted    an     I-589       Application,      seeking

political asylum and withholding of removal.                        Subsequently, the

Immigration and Naturalization Service (INS) charged him with

removability      under   §    212(a)(6)(A)(i)           of   the     Immigration     and

Nationality Act, 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present

in the United States without being admitted or paroled.                      Domercant

conceded removability, but applied for asylum, withholding of

removal,    and   protection      under     the    CAT.        In     support   of    his

application for relief, he submitted a personal statement, his

birth certificate, a membership card and letter from Mochrena, a

Haitian political party, a Haitian driver’s license and tax ID




                                          -2-
card, his child’s birth certificate, and a number of articles

relating to country conditions in Haiti.1

               At the hearing before the IJ, Domercant described three

incidents of what he deemed politically motivated harassment, which

he attributed to his membership in Mochrena, a minority political

party in Haiti.2         The first alleged incident occurred on April 25,

2002,       after   a   customer   accused    Domercant   of   harboring   anti-

government sentiments because of remarks he made during a political

discussion.         Domercant testified that, on his way home from work

that night, he was accosted by the same customer and two police

officers, pushed to the ground, and kicked.                    He stated that,

following the attack, he went to the police station and reported

the incident, but the police would not help him.               In August 2002,

four men allegedly invaded Domercant’s home and accused him of

trying to destabilize the government.            Domercant testified that he

believed that these men were sent by the men who had attacked him

in April.       The final incident took place in late March 2003, when

two men allegedly entered the home of a friend with whom Domercant

        1
     The government objected to the admission of these documents
because they had not been authenticated. The government further
noted that, despite its requests, the originals of the documents
were never turned over for forensic analysis. The IJ allowed the
documents into evidence but, acknowledging the evidentiary
shortcomings, informed Domercant that the documents would be given
very limited weight.
        2
     Domercant described Mochrena as “the Christian Movement for
a New Haiti” and claimed that he became a regular member of the
party in June 2002 because he agreed with its ideology of
advocating peace, education, and work for all.

                                        -3-
was staying3 and beat both Domercant and his friend’s mother.

Domercant testified that the men threatened that “this was just the

beginning.”   He also claimed that both he and his friend’s mother

received medical treatment for the injuries they sustained during

the beatings. According to Domercant, he traveled to the Dominican

Republic shortly after leaving the hospital and lived in Santo

Domingo until he entered the United States in August 2003.

           When questioned by the government about his involvement

with Mochrena, Domercant admitted that he had never paid any party

dues, attended any rallies or demonstrations, or voted in Haitian

elections.    Furthermore, he acknowledged that he was unaware

whether any branches of Mochrena existed in the United States,

whether Mochrena held three seats in the Haitian parliament, or

which candidate Mochrena was supporting in the upcoming Haitian

presidential election.    He also demonstrated limited knowledge of

the   Democratic   Convergence,   a   Haitian   coalition   of   political

parties of which Mochrena was a member.

           Domercant also testified that he had a son, Christopher

Domercant, who was born in the United States on April 10, 2003.         He

admitted that Christopher’s mother, Marie Ambroise, told Domercant


      3
     Domercant claimed that, after his home was invaded in August
2002, fear of further harassment forced him into hiding.       He
testified that he quit his job and moved in with a friend in
September 2002. He stated that he stayed with this friend until
January 2003, at which time he moved in with another friend. The
third incident occurred about two months after Domercant moved in
with the second friend.

                                  -4-
that she was pregnant in September 2002, before she moved to the

United States.     He further disclosed that he communicated with

Ambroise intermittently after she arrived in the United States.

When the government questioned his failure to include Christopher

on his asylum application, Domercant answered: “The reason I said

that is because I wasn’t quite sure.   She [, Ambroise,] did tell me

that she was pregnant but I had not proof.”   He also stated that he

was not present for Christopher’s birth and that he was not listed

on the birth certificate.    He denied the government’s accusation

that he came to the United States to be with Christopher and

Ambroise.

            In an oral decision, the IJ found that Domercant was not

credible based on the following facts: (1) Domercant’s statements

regarding his political involvement were vague, indicated that he

knew little about his alleged political party, and showed that he

was uninterested in Haitian politics; (2) that he had offered

conflicting testimony about whether he was for or against the

ruling party of Haiti; (3) that he claimed he was in hiding while

living with his friends in Haiti, but his asylum application

neither listed the addresses of these friends nor indicated that he

was ever in hiding; (4) that he testified he quit his job in 2002,

but his application for asylum stated that he was employed until

2003; (5) that he failed to mention his child on his asylum

application; and (6) that he lacked evidence to corroborate his



                                 -5-
arrival in the United States, his alleged hospital stay, and his

claim that he reported the incidents to the police.                        Because

Domercant’s testimony was not credible, the IJ denied Domercant’s

claim for political asylum.

            Notwithstanding the adverse credibility finding, the IJ

further held that Domercant’s claim for asylum failed because he

had neither established past persecution nor a well-founded fear of

future persecution if returned to Haiti.                 According to the IJ,

Domercant could not establish past persecution because he did not

sufficiently     link    his   political       opinion   to   the    attacks       he

described.      Furthermore, the IJ determined that Domercant could

have relocated within Haiti to avoid his perceived problems with

his   alleged    persecutors.        As   to   future    persecution,       the    IJ

concluded    that   Domercant’s      apparent     disinterest       and    lack    of

knowledge    regarding     Haitian    politics     suggested    that       he     had

absolutely nothing to fear if he returned to Haiti.                 Having found

that Domercant had not proven his eligibility for asylum, the IJ

denied his concurrent claim for withholding of removal.                   His claim

for CAT protection was likewise rejected because Domercant had

offered no evidence that it was more likely than not that he would

be tortured if forced to return to Haiti.

            On appeal, the BIA upheld the IJ’s decision in a per

curiam opinion.     The BIA agreed that Domercant was not credible,

stating that the IJ’s adverse credibility determination was based



                                      -6-
on   specific    and    cogent    reasons     manifest    in   the   record.

Specifically,    the    BIA    discussed      the   discrepancies    between

Domercant’s asylum application and his testimony, his lack of

knowledge and involvement in Haitian politics, his inability to

corroborate that he had received medical treatment after the

alleged beatings, and his failure to articulate any reason why he

could not safely relocate within Haiti.4             In addition, the BIA

found that Domercant had presented no evidence showing “that anyone

was looking for him for any reason.”          Because the BIA disposed of

Domercant’s claims for asylum and withholding of removal on the

ground that he was not credible, the BIA declined to address his

persecution arguments. The BIA also affirmed the IJ’s finding that

Domercant’s     claim    for     protection    under     the   CAT   failed.

Accordingly, the BIA dismissed Domercant’s appeal.             Domercant now

petitions for review of the BIA’s dismissal, arguing that its

adverse credibility determination is not supported by the record.5

     4
     The BIA’s finding that Domercant could safely relocate appears
misplaced because it is a factor typically considered when
determining whether persecution has been established, not when
assessing the credibility of an asylum applicant.
     5
      On appeal, Domercant seeks review of the IJ’s finding of
adverse credibility.     He contends that we should review the
findings of the IJ and not the BIA because the BIA merely adopted
the findings of the IJ. See Simo v. Gonzales, 445 F.3d 7, 11 (1st
Cir. 2006)(“[T]o the extent that the [BIA] has adopted the decision
of an IJ, we review the adopted portion of the opinion of the IJ as
if it were part of the opinion of the [BIA].”). However, in this
case, the BIA made its own findings with regard to Domercant’s
credibility and eligibility for asylum, withholding of removal, and
CAT protection and did not adopt the decision of the IJ.
Therefore, we will review the BIA’s decision and treat Domercant’s

                                     -7-
                                        II.

              We   review    the   factual       findings   of    the   BIA     under   a

substantial evidence standard and will uphold the BIA’s decision if

it is “supported by reasonable, substantial, and probative evidence

on the record considered as a whole.”               Attia v. Gonzales, 477 F.3d

21, 23 (1st Cir. 2007)(citing Carcamo-Recinos v. Ashcroft, 389 F.3d

253,    256   (1st    Cir.   2004)).        We    will   not     reverse    a   factual

determination of the BIA unless “any reasonable adjudicator would

be     compelled     to   conclude     to    the    contrary.”          8     U.S.C.    §

1252(b)(4)(B); see also Simo v. Gonzales, 445 F.3d 7, 11 (1st Cir.

2006).

              An applicant for political asylum bears the burden of

showing that he suffered past persecution, or that he has a well-

founded fear of future persecution, on account of his political

opinion.       Ouk v. Keisler, 505 F.3d 63, 67 (1st Cir. 2007).

Similarly, an applicant seeking withholding of removal on political

grounds must demonstrate that it is more likely than not that he

will be persecuted on account of his political opinion if he is

forced to return to the country of removal.                    Pan v. Gonzales, 489

F.3d 80, 86 (1st Cir. 2007); 8                    C.F.R. § 208.16(b)(2).               The

standard for a grant of withholding of removal is more stringent



arguments as if they were addressed to the findings of the BIA.
See Albathani v. INS, 318 F.3d 365, 373 (1st Cir. 2003)
(“Ordinarily, Courts of Appeals review decisions of the [BIA], and
not those of an IJ.” (alteration in original)(internal citation
omitted)).

                                        -8-
than that of asylum.         Pan, 489 F.3d at 86.       As a result, “[a]

petitioner who is unable to establish eligibility for asylum a

fortiori    fails    to   establish    eligibility    for   withholding   of

deportation.”       Settenda v. Ashcroft, 377 F.3d 89, 93 (1st Cir.

2004).

            An asylum applicant must offer credible and specific

evidence to support his claim of past persecution or well-founded

fear of future persecution.      Bojorques-Villanueva v. INS, 194 F.3d

14, 16 (1st Cir. 1999).      If the testimony of an asylum applicant is

found    credible,    that   alone    may   be   sufficient   to   meet   the

applicant’s burden.       See 8 C.F.R. § 1208.13(a); see also Settenda,

377 F.3d at 93.       Conversely, “if the proffered testimony is not

credible, it may be either disregarded or sharply discounted,

depending on the circumstances.”        Nikijuluw v. Gonzales, 427 F.3d

115, 121 (1st Cir. 2005). Because the success of applicant’s claim

may be at stake, “an adverse credibility determination cannot rest

on trivia but must be based on discrepancies that involve[] the

heart of the asylum claim.”       Bojorques-Villanueva, 194 F.3d at 16

(citation and internal quotation marks omitted).              “Further, the

discrepancies or omissions relied upon ... ‘must actually be

present in the record ... and ... a convincing explanation for the

discrepancies or omissions must not have been supplied by the

alien.’”    Lin v. Gonzales, 503 F.3d 4, 7 (1st Cir. 2007) (second




                                      -9-
and third alterations in original)(quoting Zheng v. Gonzales, 464

F.3d 60, 63 (1st Cir. 2006)).

            On   appeal,    Domercant    argues    that       the    BIA’s adverse

credibility determination rested on erroneous findings.                    First, he

contends the BIA’s conclusion that he knew next to nothing about

Haitian politics was incorrect because it was based on Domercant’s

unawareness of facts about Haitian politics that were never proven

true by the government.         For example, the government offered no

evidence to prove that Mochrena was a member of the Democratic

Convergence or that Mochrena held three seats in the Haitian

parliament.      On these bases, Domercant argues that it was improper

for the BIA to find that he lacked knowledge of Haitian politics.

However, the soundness of the factual predicates underlying the

government’s questions regarding Haitian politics is irrelevant.

It is relevant that, in responding to these questions, Domercant

displayed a general lack of knowledge regarding the subject, either

because he was unaware of the facts being asserted, could not

answer the questions asked, or did not attempt to refute any

incorrect assertions.        The record, therefore, supports the BIA’s

finding.

            Domercant    also   argues    on    appeal    that      he    adequately

explained the discrepancies cited by the BIA in support of its

adverse    credibility     finding.      In    defense   of    his       omission   of

Christopher from his asylum application, Domercant maintains that,



                                      -10-
at the time he filled out his application, he only knew that

Ambroise was pregnant, not whether the child had been born or if he

was the father.     Moreover, he was not living with Ambroise and he

is not listed as the father on Christopher’s birth certificate. Be

that as it may, given that Christopher was born in April 2003, and

that the application was filled out in October 2003, Domercant may

in fact have been aware of the child’s birth.                      In addition,

Domercant had ample time and opportunity to amend his asylum

application between October 2003 and his hearing in October 2005,

but he neglected to do so.                Considering these facts, it was

reasonable for the BIA to conclude that this discrepancy was not

sufficiently justified by Domercant’s testimonial explanation.

            Additionally, Domercant explains that the inconsistencies

between his asylum application and his testimony regarding his

residence and the date he left his job were merely a result of

mistranslation.     To this end, he reminds us that he filled out his

asylum application with the assistance of a translator because he

is not fluent in English.         He further asserts that, even if there

were no translation issues, it would not be unreasonable for him to

provide    only   his   home    address    because    most   people   would    not

consider    the   homes    of    friends    that     they    are   staying    with

temporarily to be their residences. However, the I-589 application

explicitly asks the applicant to provide the last address he lived

at before coming to the United States and information about his



                                     -11-
residences during the previous five years.                  In response to these

requests, Domercant provided only his home address as his last

residence before coming to the United States and an address in St.

Thomas as his present address.            It was within the discretion of the

BIA to accept or deny Domercant’s explanation for failing to list

the addresses at which he temporarily resided.                      See Chen v.

Gonzales, 418 F.3d 110, 114 (1st Cir. 2005)(“That the [BIA] might

have        accepted    [the      petitioner’s]       explanations       for     his

inconsistencies is not to say [it] was required to do so.”).                   Since

nothing in the record compels us to conclude that the discrepancy

was adequately explained, we will not disturb the decision of the

BIA.6

                 We conclude that there was substantial evidence on the

record      to    support   the   BIA’s    finding   that    Domercant    was   not

credible.          Consequently,     we    affirm    the    BIA’s   dismissal    of

Domercant’s claims for asylum and withholding of removal.7

        6
      Domercant sets forth an additional argument that the IJ erred
in giving limited weight to his Mochrena membership card because it
was not an “official” document and, therefore, did not require
authentication under 8 C.F.R. § 287.6. He contends that it may
have affected the IJ’s finding that Domercant was not involved in
Haitian politics. The BIA did not mention the card in its opinion
and, therefore, the IJ’s opinion on this matter is irrelevant.
        7
     Domercant also contests the IJ’s findings with respect to
persecution.   However, the BIA dismissed Domercant’s claims for
asylum and withholding of removal based solely on its finding that
Domercant was not credible. It specifically refused to address
Domercant’s arguments related to persecution. Because we review
the decision of the BIA unless it has adopted the decision of the
IJ, we are without jurisdiction to consider Domercant’s arguments
regarding persecution. See Albathani, 318 F.3d at 373.

                                          -12-
                              III.

          For the aforementioned reasons, the petition for review

is denied.




                              -13-